Title: To Thomas Jefferson from John Paul Jones, 31 July 1785
From: Jones, John Paul
To: Jefferson, Thomas



Sir
L’Orient July 31st. 1785.

I had the honor to write you the 29th. of this Month, praying you to address the Court, to prevent Mr. Puchilberg, a French Merchant here, from receiving the Prize-money due to the Subjects of the United-States who served on board the Squadron I commanded in Europe. I have done my Duty, and with great trouble and expence, both of time and money, obtained a settlement in their favor from Government. But, if Mr. Puchilberg (who has taken no trouble, and been at no expence to obtain a settlement) should receive the Money, the greatest part of it will never reach America, nor find it’s way into the Pockets of the Captors: were Mr. Puchilberg the honestest Man in the World, he cannot, at this distance from America and being ignorant of the Laws of the American Flag, do justice to the concerned. Besides, a preference is due to the application of one Government to another for what regards the Interest of it’s Subjects, especially where it is clear that every caution has been observed for obtaining Justice to each individual.
The enclosed Copy of a Letter, which has just now been communicated to me, from Monsieur de Soulanges à M. M. les Juges Consuls—dated at Toulon the 14th. of this Month, announcing that the Algerians have declared War against the United States, is of too serious a nature not to be sent immediately to you.
This event may, I believe, surprize some of our fellow Citizens; but, for my part, I am rather surprized that it did not take place sooner. It will produce a good effect, if it unites the People of America in measures consistent with their national honor and interest, and rouses them from that illjudged security which the intoxication of Success has produced since the Revolution.
My best wishes will always attend that Land of Freedom, and my Pride will be always gratifyed when such measures are adopted as will make us respected as a great People who deserve to be Free.
I am, Sir, with great esteem and respect your most obedient & most humble Servt.,

J. Paul Jones

